262 F.2d 690
104 U.S.App.D.C. 379
Annie MORRISON, Ancillary Administratrix of the Estate ofLeo F. Morrison, Deceased, Appellant,v.CENTRAL DISPENSARY AND EMERGENCY HOSPITAL, Inc., Appellee.
No. 14332.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 3, 1958.Decided Oct. 16, 1958.

Mr. Kent D. Thorup, Washington, D.C., with whom Messrs. William T. Hannan, Joseph F. Castiello, and Ralph F. Berlow, Washington, D.C., were on the brief, for appellant.
Mr. J. Harry Welch, Washington, D.C., with whom Messrs. H. Mason Welch, J. Joseph Barse, Arthur V. Butler, and Walter J. Murphy, Jr., Washington, D.C., were on the brief, for appellee.
Before PRETTYMAN, FAHY and BURGER.  Circuit Judges.
PER CURIAM.


1
This is a civil action for damages due to alleged negligence on the part of a hospital.  The District Court directed a verdict for the defendant at the close of the plaintiff's case.  We find no error.


2
Affirmed.